Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/21 has been entered.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being
unpatentable over U.S. Pat. No. 3,178,735 to Thompson et al. in view of U.S. Pat. No.
2,936,310 to Reed, and further in view of U.S. Pat. No. 3,462,779 to Thompson.  
Claims 1 and 16-17, Thompson discloses a method and pocketed spring seating
unit comprising a spring array 69 comprised of a multiplicity of independent pocketed
springs disposed in a spring layer arrangement said spring array having coil springs
inherently having spring travel depth; an envelope comprised of insulating materials and
surrounding the spring array said envelope comprising, a top insulating layer 71 and a
side insulating layer 70 whereby the side insulating layer borders the perimeter of the
spring array wherein the side insulating layer has a first end that is opposite from
a second end of the side insulating layer, wherein the first end has a first thickness that
is approximately equal to a second thickness of the second end, wherein the first end
has a top surface that is coplanar to a top surface of the second end, and wherein the
spring array has a top surface that is coplanar to the top surfaces of the first and second
ends (col. 5 lines 19-50)(fig. 9-11); a rigid platform 78 disposed below the envelope, the
spring array and the envelope being attached to the rigid platform; and an exterior cloth
material 74 overlaying a portion of the envelope and the rigid platform 78, wherein the

discloses a bottom insulating pad 27, but is silent to the bottom insulating pad being
directly attached to the rigid platform. Reed discloses a bottom insulating pad 28 that is
directly attached to a base platform 30. It would have been obvious for one having
ordinary skill in the art at the time of the invention to attach a bottom insulating pad to
the rigid platform of Thompson yielding predictable results that provide an equivalent
and alternative supportive characteristics that further avoid the sensation of the springs
hitting bottom (col. 2 lines 17-21).  Thompson is silent to the exterior cloth material being directly attached to a top surface of the insulating layer.  Thompson ‘779 discloses an exterior material 12 having a bottom surface that is opposite to a top surface wherein the bottom surface of the exterior cloth is directly attached to a top surface of the insulating layer (col. 3 lines 5-12).  It would have been obvious for one having ordinary skill in the art at the time of the invention to directly attach the exterior cloth as taught by Thompson ‘779 yielding predictable results that provide an
equivalent and alternative upholstery means that hold all the components of the assembly in a fixed relationship.
Claim 2, Thompson discloses the seating unit wherein each of the multiplicity
of independent pocketed springs comprises a coil spring covered with a flexible fabric
wrap.





metal being compressed to a spring travel depth of at least 70% of the height of the coil
spring when uncompressed. Selecting from a plethora of known materials and a range
of values is considered an obvious modification and it would have been obvious for one
having ordinary skill in the art at the time of the invention to select from the materials
and range of values stated above yielding predictable results that provide an equivalent
and alternative coil spring to the seating unit.
Claim 4, Thompson discloses the seating unit wherein each of the multiplicity of
independent pocketed springs are capable of operating independently, wherein each of
the multiplicity of independent pocketed springs has a thickness that is
approximately equal to the first and second thicknesses of the first and second ends of
the side insulating layer (fig. 8), and wherein each independent pocketed spring
operates independent from the other independent pocketed springs, such that a
stitching cord or a wire is not attached to the multiplicity of independent pocketed spring
(fig. 11 -12).









insulating pad and the top insulating layer being comprised of a combination
of polyurethane and polyester padding. Selecting from a plethora of known materials
is considered an obvious modification and it would have been obvious for one
having ordinary skill in the art at the time of the invention to select from the materials
stated above yielding predictable results that provide an equivalent and alternative
padding to the seating unit.
Claim 8, Thompson discloses the seating unit wherein the side insulating layer has
the first end that is parallel to the second end, wherein the first and second thicknesses
of the first and second ends extend vertically from the top surface of the bottom
insulating pad to a bottom surface of the top insulating layer, wherein the top insulating
layer is a first monolithic layer, the side insulating layer is a second monolithic layer, and
the bottom insulating pad is a third monolithic layer, and wherein the second
monolithic layer is separate from the first monolithic layer and the third monolithic layer
extends along the perimeter of the spring array and is disposed between the bottom
insulating pad and the top insulating layer (fig. 1,8).
Claim 9, Thompson discloses the seating unit wherein the side insulating layer is
comprised of insulating material disposed around the perimeter of the spring array
(fig. 11).
Claim 10, Thompson disclose the seating unit wherein the rigid platform has a length
and a width that suitably match a seating area of the couch or sofa (fig. 9).
Claim 11, Thompson discloses the seating unit wherein the rigid platform is comprised
of plywood (col. 5 lines 19-25).

such that the pocketed spring seating unit may be laid into an upholstery frame of
the couch or sofa.
Claim 13, Thompson discloses the seating unit wherein the rigid platform is capable of
supporting the spring array such that at least a portion of the multiplicity of
independent pocketed springs compress optimally under the weight of a seated person
without placing undue stress on an upholstery frame of the couch or sofa.
Claim 14, Thompson discloses the seating unit wherein the multiplicity of independent
pocketed springs are capable of exhibiting substantially vertical forces borne by the rigid
platform, such that an absence of a substantial horizontal force is exerted on the
upholstery frame.
Claim 19, Thompson discloses the method wherein attaching comprises fastening the
envelope and the spring array to the rigid platform by way of hooks 68.
Claim 20, Thompson discloses the method wherein attaching further comprises
configuring the rigid platform with a length and a width that suitably match a seating
area of the couch or sofa.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat.
No. 3,178,735 to Thompson et al. in view of U.S. Pat. No. 2,536,310 to Reed, U.S. Pat. No. 3,462,779 to Thompson, and further in view of U.S. Pat. No. 3,380,777 to Bennett
Claim 15, Thompson discloses the seating unit, but is silent to the pocketed spring seating unit is being lifted vertically from an upholstery frame of the couch or sofa during servicing of the upholstery frame. Bennett discloses employing removable seating units for an upholstery frame (col. 1 line 29-40).  It would have been obvious for one having ordinary skill in the art at the time of the invention to place the seating unit of Reed with an upholstery frame as taught by Bennett yielding predictable results that provide an equivalent and alternative seating unit with a couch or sofa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673